Exhibit 10.51
 
[***] INDICATES CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL
TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE COMMISSION
 
Amended and Restated Master Services Agreement
 
 
This Amended and Restated Master Services Agreement (the "MSA") between Digital
Farms LLC, an Indiana limited liability company having its registered place of
business at [***] “Vendor” and Super Crypto Mining, Inc. a Delaware corporation
having its registered place of business at  48430 Lakeview Blvd, Fremont,
California 94538-3158 ("Customer") is made effective as of March 21, 2018 and
amends and restates in its entirety that certain Master Services Agreement
entered into by the parties hereto on March 1, 2018.


Article 1 – Introduction


1.1 General.  This MSA sets forth the terms and conditions of Vendor’s delivery
and Customer’s receipt of any or all of the services provided by Vendor,
including Professional Services.  The specific Services to be provided under
this MSA are identified in the Order Forms submitted by Customer and accepted by
Vendor and described in detail in the Order Form and/or Statements of Work
attached to each Order Form.  This MSA is intended to cover any and all Services
ordered by Customer and provided by Vendor.  Any terms set forth in this MSA
which apply specifically to a service not ordered by Customer, will not apply to
Customer.


1.2 Definitions.  Capitalized terms used and not elsewhere defined in this MSA,
have the meanings given them in Schedule 1.2 to this MSA.


Article 2 –Services; Term; Certain Covenants


2.1 Delivery of Services.


(a) General.  By submitting an Order Form, Customer agrees to take and pay for,
and, by accepting the Order Form, Vendor agrees to provide, the Services
specified on the Order Form during the Initial Term and for any Renewal Term, as
specified in Section 2.2(b).


2.2 Term of Services.


(a) Commencement of Initial Term.  The term for each Service will commence on
the Service Commencement Date and continue for the Initial Term.
 
 
 
 
 
 
 
 
 
 
(b) Renewal Terms.  Each Service will continue automatically for additional
terms equal to the Initial Term (“Renewal Term”) unless Customer or Vendor
notifies the other party in writing at least one hundred twenty (120) days prior
to the end of the Initial Term or a Renewal Term, as applicable, that it has
elected to terminate such Service, in which case such Service shall terminate at
the end of such term.  The termination of any Service will not affect Customer’s
obligations to pay for other Services.  Notwithstanding the foregoing, Vendor
may change or increase the prices it charges Customer for any Service at any
time after the Initial Term effective thirty (30) days after providing written
notice to Customer.  Vendor may increase power charges at a rate proportional to
utility rate increases during the Initial Term or any Renewal Term. Except as
otherwise expressly provided in this MSA, Vendor is obligated to provide and
Customer is obligated to pay for each Service through its Initial Term and any
Renewal Term.


(c) MSA Term.  In the event that Vendor does not perform Services during any
consecutive three (3) year period after the effective date hereof,
notwithstanding any term herein to the contrary, this MSA shall automatically
terminate upon conclusion of said three (3) year period.


(d) Scalability.  Vendor shall provide the Customer with the ability to place
machines within its facilities beginning with up to 5MW deployment in the
primary facility to be followed by up to 20MW of deployments.  Each deployment
to be made in mutually agreeable increments, according to machine availability
and power deployment.


(e) Right of First Refusal. The Vendor hereby grants to Customer an irrevocable
first right of refusal to conduct all operations related to crypto mining at
Vendor’s facilities for the duration of this MSA and any renewals thereof.
 
(f) Deployment of Miners. The Vendor shall initially provide the Customer with
the requisite space and power sources to install and operate [***] Miners, as
well as space and power for an additional: (i) [***] Miners delivered within
[***] from the date hereof; (ii) [***] Miners delivered before [***], for the
deployment of no fewer than an aggregate of no fewer than [***] Miners within
[***] of the execution date of this MSA, subject to the immediate execution of
the appropriate Order Form and funding of the required Non Recurring Charge, and
(iii) [***] to [***] Miners during each of the subsequent [***] for an aggregate
of no fewer than [***] Miners, subject to each deployment being covered by a
mutually agreeable Order Form.
(g) Pricing. The Vendor and the Customer agree that the pricing for the supply
of power shall be as follows:


Unit  Range
Price per kW/Mo
1,001
2,000
[***]
2,001
3,000
[***]
3,001
4,000
[***]
4,001
9,999
[***]
10,000+
***
[***]

(h)          Terms of Deployment.
 
 
 
 
CONFIDENTIAL
Page 1

--------------------------------------------------------------------------------

 
[***] INDICATES CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL
TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE COMMISSION
 
 
The Customer agrees to pay the first and last month’s fee upon each Order Form
execution to initiate build out of power (e.g., [***] Miners shall cost [***]
based upon [***] per [***], at the initial rate). There shall be a retroactive
credit of to an overall pricing structure of [***] per kW/Mo for the additional
deployment of [***] to [***] Miners so long as the Order Form for the increase
in the number of Miners deployed occurs within [***] of the date hereof.  As
future deployments occur, the rate structure shall be reset for all Miners but
no further retroactive credits shall be granted. In the event that an Order Form
is executed and the first and last month’s fees are paid (“Deposit”) and the
additional Miners are not deployed, then the [***] in a mutually agreeable
manner set forth in each respective Order Form.


Article 3 – Payment Terms for Fees and Expenses
 
3.1 Fees and Expenses.  Customer will pay all fees and expenses due according to
the prices and terms listed in the Order Forms.


3.2 Payment Terms.  Unless otherwise stated on an Order Form, on the Service
Commencement Date for each Service, Customer will be billed an amount equal to
all non-recurring charges indicated in the Order Form and the monthly recurring
charges for the first month and last month of the term, such invoice is due on
receipt.  Monthly recurring charges for all other months will be billed in
advance of the provision of Services, on the first of each month.  All other
charges for Services received and expenses incurred during a month (e.g., time
and materials billing fees, etc.) will be billed at the end of the month in
which the Services were provided.  Payment for all fees and expenses is due
within ten (10) days of receipt of each Vendor invoice.  All payments will be
made in the United States in U.S. dollars via electronic transfer.


3.3 Late Payments. Any payment not received within fifteen (15) days of the due
date will accrue interest at a rate of one and one-half percent (1 ½%) per
month, or the highest rate allowed by applicable law, whichever is lower.


3.4 Billing Disputes.  If Customer in good faith disputes any portion of any
Vendor invoice, Customer shall submit to Vendor, by the due date, full payment
of the undisputed portion of the invoice and written documentation identifying
and substantiating the disputed amount.  If Customer does not report a dispute
within thirty (30) days following the date of the applicable invoice, Customer
shall have waived its right to dispute the invoice.  Vendor and Customer agree
to use their respective commercially reasonable efforts to resolve any dispute
within thirty (30) days after Vendor receives written notice of this dispute
from Customer.  Any disputed amounts resolved in favor of Customer shall be
credited to Customer’s account on the next invoice following resolution of the
dispute.  Any disputed amounts determined to be payable to Vendor shall be due
within ten (10) days of the resolution of the dispute.
 
3.5 Taxes.  All fees charged by Vendor for Services are exclusive of all
regulatory fees, surcharges, taxes and similar fees now in force or enacted in
the future imposed on the transaction or the delivery of Services, all of which
Customer will be responsible for and will pay in full, except for franchise
taxes and taxes based on Vendor’s net income.


Article 4 – Confidential Information; Intellectual Property
   Ownership; License Grants


4.1 Confidential Information.


(a) Nondisclosure of Confidential Information. Each party acknowledges that it
will have access to certain confidential information of the other party
concerning the other party's business, plans, customers, technology, and
products, and other information held in confidence by the other party
(“Confidential Information”). Confidential Information will include all
information in tangible or intangible form that is marked or designated as
confidential or that, under the circumstances of its disclosure, should be
considered confidential.  Confidential Information will also include, but not be
limited to, Vendor Technology, Customer Technology, and the terms and conditions
of this MSA and all documents incorporated by reference into this MSA.  Each
party agrees that it will not use in any way, for its own account or the account
of any third party, except as expressly permitted by, or required to achieve the
purposes of, this MSA, nor disclose to any third party (except as required by
law or to that party’s attorneys, accountants and other advisors as reasonably
necessary), any of the other party's Confidential Information.  Each party also
agrees that it will take reasonable precautions to protect the confidentiality
of the other party's Confidential Information, at least as stringent as it takes
to protect its own Confidential Information.


(b) Exceptions.  Information will not be deemed Confidential Information under
this MSA if such information: (i) is known to the receiving party prior to
receipt from the disclosing party directly or indirectly from a source other
than one having an obligation of confidentiality to the disclosing party; (ii)
becomes known (independently of disclosure by the disclosing party) to the
receiving party directly or indirectly from a source other than one having an
obligation of confidentiality to the disclosing party; (iii) becomes publicly
known or otherwise ceases to be secret or confidential, except through a breach
of this MSA by the receiving party; or (iv) is independently developed by the
receiving party.   The receiving party may disclose Confidential Information
pursuant to the requirements of a governmental agency or by operation of law,
provided that it gives the disclosing party reasonable prior written notice
sufficient to permit the disclosing party to contest such disclosure.  In
addition, nothing contained herein shall restrict disclosure of this Agreement
or the terms contained herein to the extent such information is required to be
disclosed pursuant to Federal or state laws or regulations.
 
 
 
CONFIDENTIAL
Page 2

--------------------------------------------------------------------------------

 
[***] INDICATES CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL
TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE COMMISSION
 
 
4.2 Intellectual Property.


(a) Ownership.  Except for the rights expressly granted in this MSA, this MSA
does not transfer from Vendor to Customer any Vendor Technology, and all right,
title and interest in and to Vendor Technology will remain solely with Vendor. 
Except for the rights expressly granted in this MSA, this MSA does not transfer
from Customer to Vendor any Customer Technology, and all right, title and
interest in and to Customer Technology will remain solely with Customer.  Vendor
and Customer each agrees that it will not, directly or indirectly, reverse
engineer, decompile, disassemble or otherwise attempt to derive source code or
other trade secrets from the other party.


(b) General Skills and Knowledge.  Notwithstanding anything to the contrary in
this MSA, Vendor will not be prohibited or enjoined at any time by Customer from
utilizing any skills or knowledge of a general nature acquired during the course
of providing the Services, including, without limitation, information publicly
known or available or that could reasonably be acquired in similar work
performed for another customer of Vendor.


Article 5 – Vendor Representations and Warranties


5.1 General.


Authority and Performance of Vendor. Vendor represents and warrants that (i) it
has the legal right and authority to enter into this MSA and perform its
obligations under this MSA, and (ii) the performance of its obligations and
delivery of the Services to Customer will not violate any applicable U.S. laws
or regulations or cause a breach of any agreements with any third parties.  In
the event of a breach of the warranties set forth in this Section 5.1,
Customer’s remedy, in addition to any other remedies available at law or in
equity, is termination pursuant to Article 10.


   5.2 System Maintenance.  In the event Vendor determines that it is necessary
to interrupt Service or that there is a potential for Service to be interrupted
for the performance of system maintenance, Vendor will notify Customer ten (10)
days prior to the performance of such maintenance and will attempt to schedule
such maintenance during non-peak hours (midnight to 6:00 A.M. local time) when
possible.  In no event shall interruption for system maintenance constitute a
failure of performance by Vendor.


5.3 Service Performance Warranty.  Vendor warrants that it will perform the
Services in a manner consistent with generally accepted industry practices
reasonably applicable to the performance thereof.
 
 
 
 
 
 
 
5.4 No Other Warranty.  EXCEPT FOR THE EXPRESS WARRANTIES SET FORTH IN ARTICLE
5, THE SERVICES ARE PROVIDED ON AN "AS IS" BASIS, AND CUSTOMER'S USE OF THE
SERVICES IS AT ITS OWN RISK.  VENDOR DOES NOT MAKE, AND HEREBY DISCLAIMS, ANY
AND ALL OTHER EXPRESS OR IMPLIED WARRANTIES, INCLUDING, BUT NOT LIMITED TO,
WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NONINFRINGEMENT
AND TITLE, AND ANY WARRANTIES ARISING FROM A COURSE OF DEALING, USAGE, OR TRADE
PRACTICE. VENDOR DOES NOT WARRANT THAT THE SERVICES WILL BE UNINTERRUPTED,
ERROR-FREE, OR COMPLETELY SECURE.


5.5 Disclaimer of Actions Caused by or Under the Control of Third Parties. 
VENDOR DOES NOT AND CANNOT CONTROL THE FLOW OF DATA TO OR FROM VENDOR’S NETWORK
AND OTHER PORTIONS OF THE INTERNET.  SUCH FLOW DEPENDS IN LARGE PART ON THE
PERFORMANCE OF INTERNET SERVICES PROVIDED OR CONTROLLED BY THIRD PARTIES.  AT
TIMES, ACTIONS OR INACTIONS OF SUCH THIRD PARTIES CAN IMPAIR OR DISRUPT
CUSTOMER’S CONNECTIONS TO THE INTERNET (OR PORTIONS THEREOF). ALTHOUGH VENDOR
WILL USE COMMERCIALLY REASONABLE EFFORTS TO TAKE ALL ACTIONS IT DEEMS
APPROPRIATE TO REMEDY AND AVOID SUCH EVENTS, VENDOR CANNOT GUARANTEE THAT SUCH
EVENTS WILL NOT OCCUR.  ACCORDINGLY, VENDOR DISCLAIMS ANY AND ALL LIABILITY
RESULTING FROM OR RELATED TO SUCH EVENTS.


Article 6 – Customer Representations, Warranties and
   Obligations


6.1 Representations and Warranties of Customer.


(a) Authority and Performance.  Customer represents and warrants that (i) it has
the legal right and authority to enter into this MSA and perform its obligations
under this MSA, and (ii) the performance of its obligations and use of the
Services (by Customer, its customers and users) will not violate any applicable
laws, regulations or the Acceptable Use Policy or unreasonably interfere with
other Vendor customers’ use of Vendor services.


(b) Breach of Warranties.  In the event of any breach of any of the foregoing
warranties, in addition to any other remedies available at law or in equity,
Vendor will have the right, in its sole reasonable discretion, to suspend
immediately any related Services if deemed reasonably necessary by Vendor to
prevent any harm to Vendor and its business.   Vendor will provide notice and
opportunity to cure if practicable depending on the nature of the breach.  Once
cured, Vendor will promptly restore the Services.


6.2 Compliance with Law.  Customer agrees that it will use the Services only for
lawful purposes and in accordance with this MSA.  Customer will comply at all
times with all applicable laws and regulations.  Customer acknowledges that
Vendor exercises no control whatsoever over the content of the information
passing through Customer’s sites and equipment and that it is the sole
responsibility of Customer to ensure that the information it and its users
transmit and receive complies with all applicable laws and regulations.
 
 
 
CONFIDENTIAL
Page 3

--------------------------------------------------------------------------------

 
[***] INDICATES CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL
TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE COMMISSION
 
 
6.3 Accesses and Security.  Except with the advanced written consent of Vendor,
Customer’s access to the Vendor Data Centers will be limited solely to the
Representatives as set forth in the Customer Registration Form which is hereby
incorporated by reference into this MSA.


6.4 Restrictions on Use of Services.  Customer shall not, without the prior
written consent of Vendor, which will not be unreasonably withheld, resell the
Services to any third parties.


Article 7 – Insurance


7.1 Vendor Minimum Levels. Vendor agrees to keep in full force and effect during
the term of this MSA: (i) comprehensive general liability insurance in an amount
not less than $2 million per occurrence for bodily injury and property damage
and (ii) workers' compensation insurance, if applicable, in an amount not less
than that required by applicable law.  Vendor agrees that it will ensure and be
solely responsible for ensuring that its contractors and subcontractors maintain
insurance coverage at levels no less than those required by applicable law and
customary in Vendor’s and its agents’ industries.


7.2 Customer Minimum Levels.  In order to provide customers with physical access
to facilities operated by Vendor and equipment owned by third parties, Vendor is
required by its insurers to ensure that each Vendor customer maintains adequate
insurance coverage. Customer agrees to keep in full force and effect during the
term of this MSA: (i) comprehensive general liability insurance in an amount not
less than $2 million per occurrence for bodily injury and property damage and
(ii) workers compensation insurance in an amount not less than that required by
applicable law.  Customer agrees that it will ensure and be solely responsible
for ensuring that its agents (including contractors and subcontractors) maintain
insurance coverage at levels no less than those required by applicable law and
customary in Customer’s and its agents’ industries.  During the term of this
MSA, it is Customers sole responsibility to provide and maintain adequate
insurance coverage for all Customer owned equipment.  Vendor has the right to
review Customer’s equipment insurance coverages upon reasonable request.


7.3 Certificates of Insurance; Naming Vendor as an Additional Insured.  Prior to
any access of the Vendor Data Centers by any Representative or other agent or
employee of Customer, Customer will (i) deliver to Vendor certificates of
insurance which evidence the minimum levels of insurance set forth above; and
(ii) cause its insurance providers to name Vendor as an additional insured and
notify Vendor in writing of the effective date thereof.

 
Article 8 – Limitations of Liability
 
8.1 PERSONAL INJURY.  EACH REPRESENTATIVE AND ANY OTHER PERSON VISITING A VENDOR
DATA CENTER DOES SO AT ITS OWN RISK. NEITHER PARTY ASSUMES LIABILITY WHATSOEVER
FOR ANY HARM TO SUCH PERSONS RESULTING FROM ANY CAUSE OTHER THAN THE PARTY’S
NEGLIGENCE OR WILLFUL MISCONDUCT.


8.2 CONSEQUENTIAL DAMAGES WAIVER.  EXCEPT FOR A BREACH OF SECTION 4.1
(“CONFIDENTIAL INFORMATION”) OF THIS MSA, IN NO EVENT WILL EITHER PARTY BE
LIABLE OR RESPONSIBLE TO THE OTHER FOR ANY TYPE OF INCIDENTAL, EXEMPLARY,
SPECIAL, PUNITIVE, INDIRECT OR CONSEQUENTIAL DAMAGES, INCLUDING, BUT NOT LIMITED
TO, LOST REVENUE, LOST PROFITS, REPLACEMENT GOODS, LOSS OF TECHNOLOGY, RIGHTS OR
SERVICES, LOSS OF DATA, OR INTERRUPTION OR LOSS OF USE OF SERVICE OR EQUIPMENT,
EVEN IF ADVISED OF THE POSSIBILITY OF SUCH DAMAGES, WHETHER ARISING UNDER THEORY
OF CONTRACT, TORT (INCLUDING NEGLIGENCE), STRICT LIABILITY OR OTHERWISE. 
FURTHER, NO CAUSE OF ACTION WHICH ACCRUED MORE THAN TWO (2) YEARS PRIOR TO THE
FILING OF A SUIT ALLEGING SUCH CAUSE OF ACTION MAY BE ASSERTED AGAINST VENDOR.


8.3 LIMITATION OF ACTUALS. NEITHER PARTY SHALL BE LIABLE TO THE OTHER PARTY FOR
ANY ACTUAL DAMAGES IN EXCESS OF SUCH PARTY’S INSURANCE LIMIT AS MANDATED UNDER
THIS AGREEMENT.


Article 9 – Indemnification


9.1 Indemnification.  Each party will indemnify, defend and hold the other
harmless from and against any and all costs, liabilities, losses, and expenses
(including, but not limited to, reasonable attorneys' fees) (collectively,
“Losses”) resulting from any claim, suit, action, or proceeding (each, an
“Action”) brought by any third party against the other or its affiliates
alleging (i) the infringement or misappropriation of any intellectual property
right relating to the delivery or use of the Services (but excluding any
infringement contributorily caused by the other party); (ii) tangible property
or personal injury caused by the negligence or willful misconduct of the other
party; and (iii) any violation of or failure to comply with the Acceptable Use
Policy.  Customer will further indemnify, defend and hold Vendor and its
affiliates harmless from and against any and all Losses resulting from or
arising out of any Action (i) brought against Vendor related to Customer’s
breach of this MSA or any Order Form, exhibit, schedule, or addendum hereto, or
(ii) brought against Vendor, its affiliates or customers alleging any damage or
destruction to the Vendor Data Centers, Vendor equipment or other customers’
equipment caused by the negligence or willful misconduct of Customer, its
Representatives or designees.
 
 


 
 
 
CONFIDENTIAL
Page 4

--------------------------------------------------------------------------------

 
[***] INDICATES CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL
TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE COMMISSION
 
 
9.2 Notice.  Each party’s indemnification obligations under this MSA shall be
subject to (i) receiving prompt written notice of the existence of any Action;
(ii) being able to, at its option, control the defense of such Action; (iii)
permitting the indemnified party to participate in the defense of any Action;
and (iv) receiving full cooperation of the indemnified party in the defense
thereof.

Article 10 – Termination


10.1 Termination by Customer for Cause.  If Vendor fails to perform a particular
Service under this MSA and does not remedy such failure within sixty (60) days
following written notice from Customer, Customer may terminate such Service
without any further obligation to Vendor except for the payment of accrued but
unpaid charges.  If Vendor is unable to provide Service for forty-five (45)
consecutive days due to a Force Majeure event as defined in Section 11.1,
Customer may terminate the affected Service without liability.


10.2 Termination by Customer for Convenience.  Customer may, at any time and
without cause, terminate any Service upon thirty (30) days written notice to
Vendor, provided the following: (i) if Customer terminates any Service prior to
the applicable Service Commencement Date, Customer shall reimburse Vendor for
all costs of implementation of terminated Service; or (ii) if Customer
terminates any Service after the applicable Service Commencement Date, Customer
shall immediately pay Vendor (a) all charges for Services previously rendered,
and (b) the monthly amount due for the terminated Services times the number of
months remaining on the applicable term. Customer acknowledges that Vendor will
suffer damages if a Service is terminated prior to the expiration of the Initial
Term or any Renewal Term as the case may be and that the aforementioned payment
is a genuine pre-estimate of liquidated damages that Vendor will suffer and not
a penalty.


10.3 Termination by Vendor.  Vendor may terminate this MSA or any Service with
no further liability if (i) Customer fails to make payment as required under
this MSA and such failure is uncorrected for ten (10) calendar days following
written notice from Vendor, or (ii) Customer fails to perform any other material
obligation under this MSA and does not remedy such failure within thirty (30)
days following written notice from Vendor (hereinafter collectively referred to
as “Customer Default”).  In the event of a Customer Default, Vendor shall have
the right to: (i) suspend Service to Customer; (ii) cease processing or
accepting orders for Service; and/or (iii) terminate this MSA or any Service. 
If Vendor terminates this MSA due to a Customer Default, Customer shall remain
liable for all charges outlined in Section 10.2 herein.  Customer agrees to pay
Vendor’s reasonable expenses (including attorney and collection agency fees)
incurred in enforcing Vendor’s rights in the event of a Customer Default.  It is
the express intent and understanding of the parties that, this MSA and Order
Forms hereunder being one integrated agreement and not separate, severable
contracts, Customer’s rights to early termination of any Service is not a right
to “reject”, on an individual basis, any Service or any Order Form pursuant to
federal bankruptcy laws.
 
10.4 Termination on Expiration of all Services.  Either party may terminate this
MSA, effective as of the date specified in written notice of termination
provided to the other party, if all Services have been terminated in accordance
with the procedures in Section 2.2(b) or if no Order Forms are in effect.


10.5 No Liability for Termination.  Neither party will be liable to the other
for any termination or expiration of any Service or this MSA in accordance with
its terms.


10.6 Effect of MSA Termination.  Upon the effective date of termination of this
MSA:


(a) Vendor will immediately cease providing the Services;


(b) Any and all payment obligations of Customer under this MSA for Services
through any applicable term will immediately become due;


(c) within ten (10) days of such termination, each party will return all
Confidential Information of the other party in its possession if requested by
such party and will not make or retain any copies of such Confidential
Information except as required to comply with any applicable legal or accounting
record keeping requirement; and


(d) Customer will pay to Vendor all expenses incurred by Vendor to return
Customers’ Confidential Information, including, but not limited to, labor costs
and the cost of storage media.


10.7 Termination Assistance.  Notwithstanding the provisions of Section 10.6,
upon the termination of this MSA for any reason, Vendor will provide to Customer
such termination assistance relating to the Services, at Vendor’s then current
standard rates, as may be reasonably requested in writing by Customer.  Vendor’s
obligation to provide assistance pursuant to this Section 10.7 is limited to a
period of fifteen (15) days (the “Assistance Period”).  Customer will pay
Vendor, on the first day of the Assistance Period and as a condition to Vendor’s
obligation to provide termination assistance to Customer during the Assistance
Period, an amount equal to Vendor’s reasonable estimate of the total amount
payable to Vendor for such termination assistance for the Assistance Period.


10.8 Survival.  The following provisions will survive any expiration or
termination of this MSA: Articles 3, 8, 9, 10 and 11 (excluding Section 11.2)
and Sections 4.1, 4.2, and 5.4.


Article 11 – Miscellaneous Provisions


 
 
CONFIDENTIAL
Page 5

--------------------------------------------------------------------------------

 
[***] INDICATES CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL
TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE COMMISSION

 
 
11.1 Force Majeure.  Except for the obligation to make payments or as otherwise
set forth herein, neither party will be liable for any failure or delay in its
performance under this MSA due to any cause beyond its reasonable control,
including, but not limited to, acts of war, acts of God, earthquake, flood,
embargo, riot, sabotage, labor shortage or dispute, governmental act or failure
of the Internet (not resulting from the actions or inactions of Vendor) (each a
“Force Majeure Event”), provided that the delayed party: (a) gives the other
party prompt notice of such cause, and (b) uses its reasonable commercial
efforts to promptly correct such failure or delay in performance.


11.2 No Lease. This MSA is a services agreement and is not intended to and will
not constitute a lease of any real property.  Customer acknowledges and agrees
that (i) it has been granted only a license to use the Vendor Data Centers in
accordance with this MSA; (ii) Customer has not been granted any real property
interest in the Vendor Data Centers; and (iii) Customer has no rights as a
tenant or otherwise under any real property or landlord/tenant laws,
regulations, or ordinances.


11.3 Marketing.  During the term of this MSA, except as required by Federal or
state law, the parties shall not publicly refer to this agreement orally or in
writing without prior written consent, however, Customer agrees that Vendor may
refer to Customer in communications with Vendor’s bankers, accountants, and
other service providers to the extent reasonably necessary.


11.4 Government Regulations.  Customer will not export, re-export, transfer, or
make available, whether directly or indirectly, any regulated item or
information to anyone outside the U.S. in connection with this MSA without first
complying with all export control laws and regulations which may be imposed by
the U.S. Government and any country or organization of nations within whose
jurisdiction Customer operates or does business.


11.5 Non-Solicitation.  During the Term of this MSA and continuing through the
first anniversary of the termination of this MSA, Customer agrees that it will
not, and will ensure that its affiliates do not, directly, solicit for
employment any persons employed by Vendor.


11.6 No Third Party Beneficiaries.  Vendor and Customer agree that, except as
otherwise expressly provided in this MSA, there shall be no third party
beneficiaries to this MSA, including but not limited to the insurance providers
for either party or the customers of Customer.
 
 
 
 
11.7 Governing Law; Dispute Resolution.  This MSA and the rights and obligations
of the parties created hereby will be governed by and construed in accordance
with the internal laws of the state of Indiana without regard to its conflict of
law rules and specifically excluding from application to this MSA that law known
as the United Nations Convention on the International Sale of Goods.  The
parties will endeavor to settle amicably by mutual discussions any disputes,
differences, or claims whatsoever related to this MSA.  Failing such amicable
settlement, any controversy, claim, or dispute arising under or relating to this
MSA, including the existence, validity, interpretation, performance, termination
or breach thereof, shall finally be settled by arbitration in accordance with
the Arbitration Rules (and if Customer is a non-U.S. entity, the International
Arbitration Rules) of the American Arbitration Association (“AAA”).  There will
be three (3) arbitrators (the “Arbitration Tribunal”), the first of which will
be appointed by the claimant in its notice of arbitration, the second of which
will be appointed by the respondent within thirty (30) days of the appointment
of the first arbitrator and the third of which will be jointly appointed by the
party-appointed arbitrators within thirty (30) days thereafter.  The language of
the arbitration shall be English.  The Arbitration Tribunal will not have the
authority to award punitive damages to either party.  Each party shall bear its
own expenses, but the parties will share equally the expenses of the Arbitration
Tribunal and the AAA.  This MSA will be enforceable, and any arbitration award
will be final, and judgment thereon may be entered in any court of competent
jurisdiction.  The arbitration will be held in Indianapolis, Indiana, USA. 
Notwithstanding the foregoing, claims for preliminary injunctive relief, other
pre-judgment remedies, and claims for Customer’s failure to pay for Services in
accordance with this MSA may be brought in a state or federal court in the
United States with jurisdiction over the subject matter and parties.


11.8 Severability.  In the event any provision of this MSA is held by a tribunal
of competent jurisdiction to be contrary to the law, the remaining provisions of
this MSA will remain in full force and effect.


11.9 Waiver.  The waiver of any breach or default of this MSA, or the failure to
exercise any right provided for in this MSA, will not constitute a waiver of any
subsequent breach, default or right, and will not act to amend or negate the
rights of the waiving or non-exercising party.


11.10 Assignment.  Neither party may assign this MSA without the others
approval, such approval to not be unreasonably withheld, in whole as part of a
corporate reorganization, consolidation, merger, or sale of all or substantially
all of its assets, or transaction or series of related transactions that results
in the transfer of fifty percent (50%) or more of the outstanding voting power
of such party.  Customer may not otherwise assign its rights or delegate its
duties under this MSA either in whole or in part without the prior written
consent of Vendor, and any attempted assignment or delegation without such
consent will be void.  Vendor may delegate the performance of certain Services
to third parties, including Vendor’s wholly owned subsidiaries and affiliates.
This MSA will bind and inure to the benefit of each party's successors and
permitted assigns.
 
 
 
CONFIDENTIAL
Page 6

--------------------------------------------------------------------------------



[***] INDICATES CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL
TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE COMMISSION
 
 
11.11 Notice.  Any notice or communication required or permitted to be given
under this MSA may be deposited with an overnight courier, or mailed by
registered or certified mail, return receipt requested, postage prepaid, in each
case to the address of the receiving party as listed on the Order Form or at
such other address as may hereafter be furnished in writing by either party to
the other party.  Such notice will be deemed to have been given as of the date
it is delivered, mailed, or sent, whichever is earlier.


11.12 Relationship of Parties.  Vendor and Customer are independent contractors
and this MSA will not establish any relationship of partnership, joint venture,
employment, franchise or agency between Vendor and Customer.  Neither Vendor nor
Customer will have the power to bind the other or incur obligations on the
other’s behalf without the other’s prior written consent, except as otherwise
expressly provided in this MSA.


11.13 Article and Section Headings; Pronouns; Plural and Singular. The article
and section headings in this MSA are for reference purposes only and shall not
affect the meaning or interpretation of this MSA.  References in this MSA to a
designated “Article” or “Section” refer to an Article or Section of this MSA
unless otherwise specifically indicated.  All pronouns used in this MSA shall be
construed as including both genders and the neuter.  All capitalized defined
terms used in this MSA are equally applicable to their singular and plural
forms.


11.14 Entire Agreement.  This MSA, including schedules and all documents
incorporated into this MSA by reference, constitute the entire agreement between
the parties with respect to the subject matter hereof, and supersede all of the
prior agreements and undertakings, both written and oral, among the parties, or
any of them, with respect to the subject matter of this MSA.  Any additional or
different terms in any Order Form or other response by Customer shall be deemed
objected to by Vendor without need of further notice of objection, and shall be
of no effect or in any way binding upon Vendor.
 
11.15 Counterparts and Originals. This MSA may be executed in counterparts,
which together shall constitute a single agreement.  Delivery by telephonic
facsimile or electronic mail transmission of a signed counterpart of this MSA
shall be effective as delivery of a manually signed counterpart.  Once signed,
any reproduction of this MSA made by reliable means (e.g., photocopy, facsimile)
is considered an original.


11.16 Amendments.  This MSA may be amended or changed only by a written document
signed by authorized representatives of Vendor and Customer in accordance with
this Section 11.16.


11.17 Interpretation of Conflicting Terms.  In the event of a conflict between
or among the terms in this MSA, the Order Forms, Statements of Work and any
other document made a part hereof, the documents shall control in the following
order: the Order Form with the latest date, Statements of Work, this MSA and
other documents.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
CONFIDENTIAL
Page 7

--------------------------------------------------------------------------------

 
[***] INDICATES CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL
TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE COMMISSION

 
 
Authorized representatives of Customer and Vendor have read the foregoing Master
Services Agreement and all documents incorporated into the Master Services
Agreement and agree and accept such terms effective as of the date first
referenced above.
 




CUSTOMER:
VENDOR:
       
Signature:
______________________________________
 
Signature:
______________________________________
         
Print Name:
______________________________________
 
Print Name:
______________________________________
         
Title:
______________________________________
 
Title:
______________________________________
         
Date:
______________________________________
 
Date:
______________________________________





DPW HOLDINGS, INC.


Signature:
______________________________________
   
Print Name:         
______________________________________
   
Title:
______________________________________
   
Date:
______________________________________
   


 
 
This Master Services Agreement incorporates the following documents when
applicable:

·
Order Forms

·
Statements of Work

·
Schedules

·
Colocation Addendum



 

--------------------------------------------------------------------------------



[***] INDICATES CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL
TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE COMMISSION
 
Master Services Agreement Schedule 1.2—Definitions


 
The following defined terms are equally applicable in their singular and plural
forms:


(a) “Customer Registration Form” means the list that contains the names and
contact information (e.g. pager, email and telephone numbers) of Customer and
the individuals authorized by Customer to enter the Vendor Data Centers, as
delivered by Customer to Vendor and amended in writing from time to time by
Customer.


(b) “Customer Technology” means Customer’s proprietary technology, including
Customer’s Internet operations design, content, software tools, hardware
designs, algorithms, software (in source and object forms), user interface
designs, architecture, class libraries, objects and documentation (both printed
and electronic), know-how, trade secrets and any related intellectual property
rights throughout the world (whether owned by Customer or licensed to Customer
from a third party) and also including any derivatives, improvements,
enhancements or extensions of Customer Technology conceived, reduced to
practice, or developed during the term of this MSA by Customer.


(c) “Initial Term” means the minimum term for which Vendor will provide the
Services to Customer, as indicated on the Order Forms.


(d) “Order Form” means any of the forms specifying the Services, and the term
and prices of such Services, to be provided by Vendor to Customer that are
submitted by Customer and accepted by Vendor.


(e) “Professional Services” means any professional or consulting service
provided by Vendor to Customer as more fully described in a Statement of Work.


(f) “Renewal Term” means any service term following the Initial Term, as
specified in Section 2.2 of the MSA.


(g) “Representatives” mean the individuals identified in writing on the Customer
Registration Form and authorized by Customer to enter the Vendor Data Centers.
 
(h) “Services” means the specific services provided by Vendor as described on
the Order Forms, provided that such Services shall include but not be limited to
technical and management support of the Customer’s projects, including rack
design, machine placement and directing power to the units.


(i) “Service Commencement Date” means the date Service is first made available
to Customer for use and  Customer has not, within five (5) business days of such
delivery, notified Vendor of its non-acceptance of the Service for reasons not
caused by Customer (including Customer’s subcontractors and/or other third
parties contracted for by Customer).


(j)  “Statement of Work” means the detailed descriptions of the Professional
Services attached to Order Forms.


(k) “Vendor Data Center” means any of the facilities used by Vendor to provide
the Services.


(l) “Vendor Technology” means Vendor’s proprietary technology, including Vendor
Services, software tools, hardware designs, algorithms, software (in source and
object forms), user interface designs, architecture, class libraries, objects
and documentation (both printed and electronic), network designs, know-how,
trade secrets and any related intellectual property rights throughout the world
(whether owned by Vendor or licensed to Vendor from a third party) and also
including any derivatives, improvements, enhancements or extensions of Vendor
Technology conceived, reduced to practice, or developed during the term of this
MSA by either party that are not uniquely applicable to Customer or that have
general applicability in the art.


(m) The terms “written” and “in writing” mean anything reduced to a tangible
form by a party, including a printed, photocopy, facsimile or hand written
document but excluding email or other electronic formats.
 
 
 
 
 
 
 

--------------------------------------------------------------------------------